Greaney, J.
(concurring). I agree with the result in this procedurally unique case. I write separately to express my concern about the tone of the concurring opinion of Justice Sosman, with whom Justices Ireland and Cowin join, and also to state reservations about its substance. While the opinion stops short of stating definitively that the three Justices will vote to overrule the protocol established in Commonwealth v. Bishop, 416 Mass. 169 (1993), and Commonwealth v. Fuller, 423 Mass. 216 (1996), it comes close to saying so. A Justice certainly may express an interest in receiving further comments and recommendations about the protocol, even a recommendation that the protocol be discontinued. It is quite another matter to condemn the protocol by adjectival attack in a way that is disconcerting for two reasons. First, the protocol is of recent adoption, having been formulated after considerable deliberation by unanimous courts (assisted in the Fuller case by extensive briefing from many interested parties) in order to balance two strongly competing interests, those embodied in statutory privileges which, among other considerations, protect the rights of those claiming to be victims of degrading crimes and the interests of defendants in obtaining a fair trial. Second, the condemnation of the protocol occurs without any suggestion in Justice Sos-*192man’s concurring opinion of an alternate procedure that would reach a fair accommodation between the interests, when a record and data exist that at least one prior effort at accommodation has proved to be, in the words of that concurring opinion, a “failed experiment.” Post at 199 (Sosman, J., concurring). See Commonwealth v. Stockhammer, 409 Mass. 867 (1991). In my view, it is not an answer to say that the protocol is onerous to administer. There are many onerous procedures that judges must administer. Examples include mandatory (and often lengthy) evidentiary proceedings on motions to suppress and time-consuming voir dire hearings to determine the admissibility of evidence. The Bishop-Fuller protocol falls in the latter category. The protocol deals with established foundational requirements intended to determine whether evidence may be discovered and admitted at trial. The procedure seeks to reject attempts to gather evidence that may be irrelevant or only marginally relevant by rummaging through privileged records in an attempt to show that the complainant is mentally unstable, deranged, or not worthy of belief. We are open to improving judicially created tests and would give consideration to reasonable suggestions for change. We must do so by giving due regard to the privileges. We must also maintain stability in the law by confirming that the court is a continuing body that will not overthrow existing precedent simply because its membership changes.